Appeal by the defendant from a judgment of conviction rendered April 20, 1970 by the County Court of Schenectady County upon his plea of guilty to the crime of rape in the first degree. It appears that the defendant’s plea of guilty was freely and voluntarily entered and he raises no issues in regard thereto upon this appeal. The defendant concedes that under the present Penal Law the court was not required to consider or have before it psychiatric reports for the purpose of sentencing and accordingly his contentions in regard thereto are without merit. The trial court could have imposed a sentence with a maximum of 25 years but instead imposed a maximum of 15 years and in view of the fact that the crime was one of forcible rape, it cannot be found that the sentence was excessive. Judgment affirmed. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.